DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high refractive index” and “low refractive index” in claims 1, 4, 9, and 13 are relative terms which renders the claim indefinite. The terms “high refractive index” and “low refractive index” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear at what value the refractive index is considered high or low.
The remaining claims are rejected for depending on claim 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeGallee (US 6,686,042 B2) in view of England (US Pub. 2018/0239070 A1).
LeGallee discloses pigment flakes which have color shifting properties and a symmetrical structure on opposing sides of a reflector layer which include on both sides a selective absorbing layer (internal absorbing layer), dielectric layer (refractive index layer), and absorber layer (external layers of absorbing material) (abstract and col. 3, lines 52-65). The dielectric layer is formed of multiple sublayers of high and low refractive index material (col. 5, lines 22-23 and col. 6, lines 38-45).
 LeGallee does not disclose the selective absorbing layers or absorber layers being layers of absorbing nanoparticles and not a thin metal film where the absorbing nanoparticles are metallic or one of the materials listed in instant claim 13. LeGallee further does not disclose the refractive index layer being made of a carrier, specifically an organic matrix and organic or inorganic nanoparticles.
England discloses a multi-layered film which includes depositing thin film layers onto a transparent substrate where the thin film layers are transparent and two adjacent layers have different refractive indices (refractive index layer) and where one or more absorbers are deposited at the interface formed between two the thin film layers or at the interface of the substrate and thin film layers (at least two absorber layers) (abstract, Fig. 4, [0017]-[0018] and [0113]-[0114]). The absorber layer is metal nanoparticles (optically active absorbing nanoparticles) which is not a thin metal film ([0003] and [0009]-[0012]). The thin film layer comprises a polymer (organic matrix) with nanoparticle fillers (organic or inorganic nanoparticles) ([0007] and [0121], which specifically lists various organic polymers).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the selective absorbing layers and absorber layers in LeGallee should be replaced by the metal nanoparticles taught in England to provide electronic excitations and enable optical interference phenomena resulting in structural coloration and to exhibit interesting and useful scattering, absorbance, and coupling properties (England, [0110]-[0111] and [0125]-[0127] and see LeGallee, col. 1, lines 49-62 which discloses that these are desired effects). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the dielectric layers in LeGallee to be formed of polymer and nanoparticle filler as taught in England as a conventionally known suitable material to form layers with different refractive indices to create an interface that transmits and reflects the desired amount of light in a pigment application (England, [0109], [0118], [0121], and LeGallee, col. 5, lines 60-62 and col. 6, lines 26-61).
Specifically, regarding claim 3, LeGallee discloses the dielectric layers being formed to have an appropriate optical thickness to achieve a desired color where the optical thickness may be expressed in terms of a quarter wave optical thickness (col. 5, line 60 to col. 6, line 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of copending Application No. 16/841,211 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-14 of Application ‘211 includes all the limitations of the claimed invention including two stacks of low and high refractive index layers and absorbing nanoparticle layers in the middle and outside of the stacks where the nanoparticles are metal for the internal layer and are made from absorbing material for the outside layers so that the claims in Application ‘211 are a species of the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 4/29/2022, with respect to 35 USC 102 rejections have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 4-5, 7, and 10-14 has been withdrawn. 
Applicant's remaining arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112 rejection over the claims, Applicant argues the terms high refractive index and low refractive index are well understood in the art as evidenced by US 6,686,042 which teaches a low refractive index material having a refractive index of about 1.65 or less and a high refractive index material of greater than about 1.65 and the instant Specification which disclose a high refractive index material has a refractive index of greater than about 1.65 and a low refractive index material has a refractive index of less than about 1.65. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., low refractive index material has a refractive index of less than about 1.65 and high refractive index material has a refractive index of greater than about 1.65) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the instant Specification does define the refractive index of the refractive index layers but more generally of refractive index materials. Given the refractive index layer comprises a refractive index material in a binder where the binder will also have a refractive index, it is not clear that the layer itself is bound by these ranges. If the layers are intended to have the ranges set forth in the instant Specification, the definition should be included in the claim language.
Examiner disagrees that the standard definition for the term “low refractive index” is about 1.65 or less and the term “high refractive index” is greater than about 1.65 even with the citation of a single reference that uses this definition. There is no standard value which differentiates high and low refractive index, and the refractive index range for the terms may be any desired range. Examiner would further like to note that if the definition as suggested by Applicant is applied, then the terms would overlap given the use of the term “about” so that the values may be over and under the 1.65 value which would further add confusion to the claims. 
Regarding the 35 USC 103 rejection over LeGallee in view of England, Applicant argues the combination of LeGallee and England would result in the absorbing layers being internal layers instead of external layers as claimed given the absorbing layers which comprise nanoparticles in England are internal layers. Applicant further argues because England only applies absorbing layers at the interface, one of ordinary skill in the art would not have looked to England to supply the material for the external absorbing layer of LeGallee.
Examiner respectfully disagrees. In response to applicant's argument that because England discloses internal absorbing layers, the layers cannot be used as external layers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Given LeGallee discloses the absorbing layers as external layers in a pigment flake to achieve a desired optical effect (abstract and col. 3, lines 52-65), there would be no reason for one of ordinary skill in the art would be required to move the layers to use the material taught in England. 
Regarding the argument the argument that one of ordinary skill in the art would not be motivated to substitute the material taught in England into the absorbing layer of LeGallee because the layers are in different positions in the stacks, the motivation to combine is to provide electronic excitations, enable optical interference phenomena resulting in structural coloration, and to exhibit interesting and useful scattering, absorbance, and coupling properties (England, [0110]-[0111] and [0125]-[0127]) which would be present whether the absorber is internal to the stack or on an external surface. Thus, the motivation is present even with external absorbing layers so that the combination is considered proper. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783